Title: To Benjamin Franklin from William Nixon, 25 August 1781
From: Nixon, William
To: Franklin, Benjamin


Sir
Valogne August 25th. 1781.
Though I cannot boast of the Honour of any Acquaintance with your Excellency, yet I am no Stranger to your Character so honourably distinguished as well for Learning & useful Discoveries, as for those uncommon Abilities & Accomplishments, which so eminently adorn the Philosopher, the Statesman & the Ambassador.
I beg Leave to congratulate your Excellency on the very great Success, with which God has been pleased to bless your Endeavours in promoting a Cause of more Magnitude than the Rights & Liberties of thirteen great States for latest Posterity & many & distant Nations will undoubtedly reap the Fruits of your glorious Contest, & venerate the Defenders of the Rights of Mankind. Can this be doubted, when Ireland has already experienced it’s happy Effects in so great and unexpected a Concession as a free Trade? Ireland indeed had Reason to tremble for her Fate, had America’s noble Exertions been unsuccessful, for what Power could then set Bounds to the Tyranny, the Pride, and the Avarice of great Britain? But Heaven has changed so gloomy a Prospect. When America unexperienced in War and without an Ally boldly declared it’s Independence, and stood forth a glorious young Champion for the violated natural Rights of Generations yet unborn; even then I entertained the most lively & steady Hopes that the great Disposer of Empires would in the End crown with Success her truely arduous Enterprizes because, Imperium semper a minus bono ad optimum quemque transfertur, nor did it to me seem by any Means possible, that Empire, which has shifted her Seat so often, and in Succession visited the Assyrians, Medes, Persians, Grecians, Carthaginians, Romans and which has, at different Periods, dwelt in so many different Habitations in each of the other three Quarters of the World, should never vouchsafe to fix her Residence in America, which seems so much more adapted by Nature & Magnitude for Independence & the Government of Nations than any other Place on Earth. It appears much more probable that the Revolution of Empire will follow the diurnal Revolution of the Sun, and as She has risen in the East, finally terminate in the West, but I fear I have trespassed too much on your Time, Cum tot sustineas, et tanta negotia solus, in publica commoda peccem, si longo sermone morer tua tempora.
I have been ordained a Priest in the Church of Ireland as by Law established, & though I’m very sensible of my own Imperfections, yet I humbly hope that, were I in America, my poor Mite would not be altogether useless to her glorious Cause. The Situation of Ireland & other Obstructions prevented me hitherto from indulging my Inclination to go to America, which I always wished to do since the Beginning of the War, but since Providence has so ordered that I’m now in France nothing could prevent me from setting out for America, as soon as I will obtain Liberty, only that I have been deprived of the Means of undertaking such an Enterprize, by being taken by a Privateer on my Passage home from England, & brought into Cherbourg on the 15th. instant, and thence to this Town where I remain on Parole. As honest Distress is always a Recommendation to the truely noble & being induced by the Amiableness of your private as well as publick Character, I have taken the Liberty of submitting both my Situation & Wishes to your Excellency.
I hope that your Excellency will do me the Honour of accepting the inclosed little Book a part of my poor Endeavours to be of some Use to my Fellow creatures. I beg your Excellency’s Pardon for this Trouble, and have the Honour to be, Sir, your Excellency’s most obedient & most humble Servant
William Nixon
To his Excellency Dr. Franklin.
 
Notation: Wm. Nixon. Augt. 25. 1781
